              Case 7:19-cv-08403-VB Document 54
                                             53 Filed 01/13/21 Page 1 of 2

                                                                                                       Partners
                                                                                                       Mark R. Knuckles
                                                                                                       Richard F. Komosinski
600 E. Crescent Ave., Suite 201 | Upper Saddle River, New Jersey 07458                                 Jordan J. Manfro
Tel (201) 391-0370 | eFax (201) 781-6744 | www.kkmllp.com                                              John E. Brigandi

                                                                                                       John E. Brigandi
                                                                                                       (201) 391-0370, ext. 401
                                                                                                       jeb@kkmllp.com


                                                                January 13, 2021
                                                             APPLICATION     GRANTED. The deadline for
                                                             completion of fact discovery is extended to
                                                             March 1, 2021.
Via ECF
Hon. Vincent L. Briccetti, U.S.D.J.                          Chambers will mail a copy of this Order to
The Hon. Charles L. Brieant Jr.                              plaintiff at the address on the docket.
Federal Building and U.S. Courthouse
300 Quarropas Street                                         SO ORDERED:
White Plains, NY 10601

                                                             _________________________________
        Re:      Kuhl v. Rushmore, et al.                    Vincent L. Briccetti, U.S.D.J. 1/13/2021
                 Case No. 19-cv-8403___


Dear Judge Briccetti,

       This office represents defendants Rushmore Loan Management Services, LLC,
and U.S. Bank Trust National Association, not in its individual capacity, but solely as
Trustee for Legacy Mortgage Asset Trust 2018GS-1 (collectively, “Defendants”) in the
above-referenced action. Defendants respectfully submit this correspondence seeking
a thirty-day extension of the fact discovery deadline from January 30, 2021, until
March 1, 2021.

       Pursuant to Your Honor’s October 29, 2020, Order, Defendants timely served
plaintiff Jonathan Kuhl (“Plaintiff”) with their first set of interrogatories and first
requests for production of documents, on November 3, 2020. To date, Plaintiff has
not provided responses. Following several email exchanges concerning the
outstanding discovery, the parties conducted a meet and confer telephone conference
on January 13, 2021. During said conference, Plaintiff agreed to respond to
Defendants’ discovery demands, via regular mail, by January 18, 2021. While I
anticipate that Plaintiff will provide fully responsive discovery responses, Defendants
will need time to review the document production and responses to discovery to
determine whether any issues remain, or whether to conduct depositions.

       For these reasons, Defendants respectfully request that the fact discovery
deadline set forth in Your Honor’s October 29, 2020, Order be extended until March
1, 2021. Defendants do not anticipate that any additional deadlines need to be
extended at this time.


Main Office      565 Taxter Road, Suite 590| Elmsford, NY 10523 | Tel (914) 345-3020 | eFax (914) 992-9154
         Case 7:19-cv-08403-VB Document 54
                                        53 Filed 01/13/21 Page 2 of 2
                                600 E. Crescent Ave., Suite 201 | Upper Saddle River, NJ 07458   Page 2 of 2
                                Tel (201) 391-0370 | eFax (201) 781-6744 | www.kkmllp.com




       I have conferred via telephone with Plaintiff, and confirmed via email, that
Plaintiff consents to the instant request to extend the fact discovery deadline.



                                                     Respectfully Submitted,

                                                     /s/ John E. Brigandi
                                                     John E. Brigandi


cc: Jonathan Kuhl (via email)
